671 So. 2d 279 (1996)
Luis Jacinto ZEQUEIRA, Appellant,
v.
The STATE of Florida, Appellee.
No. 95-1034.
District Court of Appeal of Florida, Third District.
April 10, 1996.
Bennett H. Brummer, Public Defender, and Maria A. Berry, Specially Appointed Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Linda S. Katz, Assistant Attorney General, for appellee.
Before GERSTEN, GREEN and FLETCHER, JJ.
PER CURIAM.
Luis Zequeira, the defendant, was found guilty of unlawful possession of a firearm by a convicted felon and sentenced as a habitual violent felony offender to fifteen years imprisonment with a ten year minimum mandatory term. At sentencing, the trial court indicated it was imposing the sentence because it believed the minimum mandatory requirement was not discretionary. This is incorrect.
Sentencing under the habitual offender statute as well as the imposition of minimum mandatory terms is permissive, not mandatory. Walsingham v. State, 602 So. 2d 1297 (Fla.1992); Daniels v. State, 634 So. 2d 187 (Fla. 3d DCA 1994). Accordingly, we remand the case for resentencing. In all other respects, the judgment below is affirmed.
Affirmed in part; reversed and remanded for resentencing.